[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                              No. 17-14830
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket Nos. 0:16-cv-61410-DMM,
                          0:08-cr-60090-DMM-1


CURTIS SOLOMON,

                                                           Petitioner-Appellant,

                                   versus

UNITED STATES OF AMERICA,

                                                         Respondent-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                             (January 13, 2020)

ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before WILLIAM PRYOR, GRANT and HULL, Circuit Judges.

HULL, Circuit Judge:
      This case is brought under 28 U.S.C. § 2255 and is on remand from the U.S.

Supreme Court. In his authorized successive § 2255 motion petitioner Curtis

Solomon challenges his firearm conspiracy conviction under 18 U.S.C. § 924(c)

and (o) on Count 2. The predicate crime of violence for that § 924(c) and (o)

conviction was conspiracy to commit Hobbs Act robbery as charged in Count 1.

The Supreme Court has remanded Solomon’s case for further consideration in light

of United States v. Davis, 588 U.S. ___, 139 S. Ct. 2319 (2019), which held that

§ 924(c)(3)(B)’s residual clause is unconstitutionally vague. Davis, 588 U.S. at

___, 139 S. Ct. at 2323-24, 2336. After review, we vacate the district court’s

denial of Solomon’s § 2255 motion as to Count 2 and issue a limited remand to the

district court to vacate Solomon’s conviction and sentence on Count 2. Solomon’s

remaining convictions and sentences are not affected by this remand.

                          I. PROCEDURAL HISTORY

A.    Convictions, Direct Appeal, and First § 2255 Motion

      In 2008, a federal grand jury charged Solomon with: (1) one count of

conspiracy to commit Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a)

(Count 1); (2) one count of conspiracy to use and carry a firearm during and in

relation to, and to possess a firearm in furtherance of, the Hobbs Act conspiracy

charged in Count 1, in violation of 18 U.S.C. § 924(c)(1)(A) and (o) (Count 2);

(3) 17 substantive counts of Hobbs Act robbery, in violation of 18 U.S.C.


                                         2
§§ 1951(a) and 2 (Counts 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33,

and 35); and (4) 17 substantive counts of carrying a firearm during and in relation

to a crime of violence, in violation of 18 U.S.C. §§ 924(c)(1) and 2 (Counts 4, 6, 8,

10, 12, 14, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, and 36). Each of the substantive

§ 924(c) counts was predicated on the preceding substantive Hobbs Act robbery

count. For example, Count 3 charged Solomon with the December 11, 2007

robbery of a Papa John’s Pizza employee, and Count 4 correspondingly charged

him with carrying a firearm during and in relation to that robbery. All in all, the

indictment charged that from December 2007 through late March 2008, Solomon

used a firearm to rob a variety of restaurants, including several pizza places and

Chinese food restaurants and multiple Subway locations.

      Solomon pled not guilty and proceeded to trial. In 2009, following a 10-day

trial, the jury found Solomon guilty on all but two of the charged counts, Counts 23

and 24. The jury convicted Solomon of: (1) one count of conspiracy to commit

Hobbs Act robbery (Count 1); (2) one count of conspiracy to carry a firearm during

and in relation to, and to possess a firearm in furtherance of, the Hobbs Act

conspiracy (Count 2); (3) 16 substantive counts of Hobbs Act robbery; and (4) 16

related substantive § 924(c) counts. This current case concerns only Count 2.

      In 2009, the district court sentenced Solomon to: (1) 57 months each as to

Count 1 (Hobbs Act conspiracy), Count 2 (§ 924(c) firearm conspiracy), and


                                           3
Counts 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 25, 27, 29, 31, 33, and 35 (substantive

Hobbs Act robberies), to be served concurrently with each other; (2) a consecutive

sentence of 84 months as to Count 4 (first substantive § 924(c) firearm conviction);

and (3) 300 months each as to Counts 6, 8, 10, 12, 14, 16, 18, 20, 22, 26, 28, 30,

32, 34, and 36 (additional § 924(c) firearm convictions), to be served consecutive

to each other and to all of the other counts.

      On direct appeal, Solomon raised several conviction issues and challenged

the imposition of consecutive sentences on his substantive § 924(c) firearm

convictions. See United States v. Lewis, 433 F. App’x 844, 845-46 (11th Cir.

2011) (unpublished). In 2011, this Court affirmed Solomon’s convictions and

sentences. Id. at 847. In 2012, Solomon filed his first 28 U.S.C. § 2255 motion to

vacate, set aside, or correct his sentence, raising two claims of ineffective

assistance of trial counsel. In 2013, the district court denied Solomon’s original

§ 2255 motion and denied him a Certificate of Appelability (“COA”). In 2014,

this Court also denied Solomon a COA.

B.    June 2016 Successive § 2255 Motion

      On June 10, 2016, Solomon filed an application for leave to file a successive

§ 2255 motion with this Court. In relevant part, Solomon’s June 2016 application

sought to challenge his § 924(c) firearm convictions and sentences in light of the

Supreme Court’s decision in Johnson v. United States, 576 U.S. __, 135 S. Ct.
4
2551 (2015), which invalidated the residual clause of the Armed Career Criminal

Act (“ACCA”) as unconstitutionally vague.

       On July 8, 2016, this Court denied in part and granted in part Solomon’s

application. This Court denied Solomon’s application as to his substantive

§ 924(c) firearm convictions in Counts 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 26, 28,

30, 32, 34, and 36. Each of those firearm convictions corresponded to a

companion substantive Hobbs Act robbery conviction. Following our precedent in

In re Saint Fleur, 824 F.3d 1337 (11th Cir. 2016), this Court held that substantive

Hobbs Act robbery is a crime of violence under § 924(c)(3)(A)’s elements clause.1

       This Court, however, granted Solomon’s application as to his § 924(c)

firearm conspiracy conviction in Count 2 because the underlying crime of violence

for that conviction was his Hobbs Act conspiracy conviction in Count 1.

C.     District Court Proceedings on Successive § 2255 Motion




       1
         Subsequent to Saint Fleur, eight other circuits have held that Hobbs Act robbery
qualifies as a crime of violence under § 924(c)(3)(A)’s elements clause. See United States v.
Barrett, 937 F.3d 126, 128-29 (2d Cir. 2019); United States v. Mathis, 932 F.3d 242, 266 (4th
Cir.), cert. denied, No. 19-6423 (U.S. Dec. 9, 2019); United States v. Bowens, 907 F.3d 347,
353-54 (5th Cir. 2018), cert. denied, 139 S. Ct. 1299 (2019); United States v. García-Ortiz, 904
F.3d 102, 106-09 (1st Cir. 2018), cert. denied, 139 S. Ct. 1208 (2019); United States v. Melgar-
Cabrera, 892 F.3d 1053, 1064-66 (10th Cir.), cert. denied, 139 S. Ct. 494 (2018); Diaz v. United
States, 863 F.3d 781, 783-84 (8th Cir. 2017); United States v. Gooch, 850 F.3d 285, 291-92 (6th
Cir.), cert. denied, 137 S. Ct. 2230 (2017); United States v. Rivera, 847 F.3d 847, 848-49 (7th
Cir.), cert. denied, 137 S. Ct. 2228 (2017).


                                               5
      In 2017, the district court denied Solomon’s authorized successive § 2255

motion as to Count 2. In 2018, this Court affirmed the denial of Solomon’s

successive § 2255 motion based on our existing precedent at that time.

Solomon v. United States, 911 F.3d 1356, 1359-61 (11th Cir. 2019).

D.    Supreme Court Remand in Light of Davis

      After Solomon filed a petition for a writ of certiorari, the Supreme Court

decided Davis. The Supreme Court in Davis extended its reasoning in Johnson and

Sessions v. Dimaya, 584 U.S. __, 138 S. Ct. 1204 (2018), to hold that

§ 924(c)(3)(B)’s residual clause, like the residual clauses in the ACCA and 18

U.S.C. § 16(b), is unconstitutionally vague. See In re Navarro, 931 F.3d 1298,

1301 (11th Cir. 2019). Shortly thereafter, this Court held that Davis announced a

new substantive rule of constitutional law that applies retroactively to cases on

collateral review. In re Hammoud, 931 F.3d 1032, 1037-39 (11th Cir. 2019).

                                 II. DISCUSSION

      During the parties’ supplemental briefing, this Court decided Brown v.

United States, 942 F.3d 1069 (11th Cir. 2019), holding that “conspiracy to commit

Hobbs Act robbery does not qualify as a ‘crime of violence,’” under

§ 924(c)(3)(A)’s elements clause. Id. at 1075-76. The Brown court concluded

that Brown’s § 924(c) conviction was invalid and must be vacated because the sole

predicate offense supporting it was Hobbs Act conspiracy. Id. at 1076.


                                          6
       In Solomon’s case, it is undisputed that the sole underlying offense in Count

2 is Solomon’s Hobbs Act conspiracy in Count 1. Accordingly, Solomon’s

§ 924(c) conviction on Count 2 is invalid after the Supreme Court’s holding in

Davis and this Court’s holding in Brown. We therefore reverse the district court’s

denial of Solomon’s § 2255 motion as to his claim challenging his Count 2

conviction and issue this limited remand for the district court to vacate Solomon’s

conviction and sentence on Count 2. 2

       REVERSED AND REMANDED.




       2
         The government argues we need not vacate Solomon’s conviction and sentence on
Count 2 because he also has 57-month concurrent sentences on other counts. We, however,
decline to exercise our discretion to apply the concurrent sentence doctrine because we are
vacating not only Solomon’s sentence but also his underlying conviction. Further, there is some
tension in our precedent as to the scope of the concurrent sentence doctrine as to invalid
convictions that we need not address in this limited remand case. Compare United States v.
Witek, 61 F.3d 819, 825 n.8 (11th Cir. 1995), with United States v. Fuentes-Jimenez, 750 F.2d
1495, 1497 (11th Cir. 1985); Streator v. United States, 431 F.2d 567, 568 (5th Cir. 1970); see
also In re Davis, 829 F.3d 1297 (11th Cir. 2016); In re Williams, 826 F.3d 1351 (11th Cir. 2016).
                                               7